DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Locklar and Marcella Watkins on 11/05/21.
Regarding the claim amendments, support for the new limitations are found in the last/bottom three lines of specification [0045].

The application has been amended as follows: 

In the Claims:
In claim 1 at the last two lines: an alignment funnel -- positioned at the upper end and -- configured to guide the breech pin into the breech lock base assembly.
In claim 13 at the last six lines: an alignment funnel -- positioned at the upper end and -- configured to guide the breech pin teeth between the fixed breech teeth; aligning the breech pin 

In the Specification:
In [0032] at line 5, the reference numeral “61” has been canceled from the phrase “formed in interior bore 61 of locking ring body”.
In [0034] at lines 2, 4, and 7 (for three instances), the reference numeral “50” has been replaced with --50’--.
In [0035] at lines 2 and 3 (for two instances), the reference numeral “50” has been replaced with --50’--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figure 2 will be amended to include the lead line and reference numeral “57”;
Figure 3 will be amended to include the lead line and reference numeral “57”;
Figure 15 will be amended to include the lead line and reference numeral “24”.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose or suggest/teach:
(see independent claim 1) the assembly and configuration of the breech pin; the rotating breech ring coupled to the breech pin body and rotatable relative to the breech pin body; the rotating breech ring including a breech ring body and one or more breech pin teeth extending radially outward from the breech ring body; the breech lock base assembly; the fixed retaining ring including one or more fixed breech teeth; and the configuration of the funnel;
(see independent claim 13) the method and assembly and configuration of the breech pin; the rotating breech ring coupled to the breech pin body; the rotating breech ring including a breech ring body and one or more breech pin teeth extending radially outward from the breech ring body; the breech lock base assembly; coupling the breech lock base assembly to a wellhead; the fixed retaining ring including one or more fixed breech teeth; and the configuration of the funnel;
(see independent claim 20) the assembly and configuration of the breech pin; the rotating breech ring coupled to the breech pin body and rotatable relative to the breech pin body; the rotating breech ring including a breech ring body and one or more breech pin teeth extending radially outward from the breech ring body; the breech pin teeth comprising one or more upper breech teeth and one or more lower breech teeth, wherein the lower breech teeth each include a tapered lower surface; the breech lock base assembly; the fixed retaining ring including one or more fixed breech teeth; the actuating ring; the configuration of the funnel; and the seal configuration.
The closest prior art of record is Adams US7163054 (cited in 06/24/20 IDS) in which Adams teaches, in Figure 10, a coupling system 130 comprising a breechblock connection 194 that includes a rotatable/swiveling breechblock housing member 173 that swivels/rotates along a housing flange 176. The system also includes a bolt 324 to secure the rotatable/swiveling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Manson US3895829 teaches, in Figures 1-3, a releasable pipe connector.
The U.S. patent document Sullaway et al. US4165891 teaches, in Figures 1-4, a breech block connector.
The U.S. patent document Huber et al. US5848646 teaches, in Figures 2-3 and 8, a lubricator and breech connection for a “CIRP” system.
The U.S. patent document Cuiper et al. US8720574 teaches, in Figures 13-19, a breech locking profile.
The U.S. patent document Dziekonski US8919448 teaches, in Figures 1A and 3A-3B, a swivel flange 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	11/05/21